—Order, Supreme Court, New York County (Harold Baer, Jr., J.), entered June 24, 1992, which granted petitioner’s application *357to compel arbitration and denied respondent’s cross motion to stay arbitration, unanimously affirmed with costs.
Respondent-insurer rejected petitioner’s claims for cargo loss on the ground that there was no evidence to indicate that insured losses had occurred. Petitioner then demanded arbitration, which respondent opposed on the ground that since no losses could be established, the dispute was not one "relating to the amount or value of any loss or damage” as stated in the arbitration clause. We disagree. A clause such as that involved here, providing for arbitration "[i]f any dispute shall arise, relating to the amount or value of any loss or damage arising under or by virtue of this Policy” is sufficiently broad to encompass claims for any amount of loss, including no loss at all. We have considered respondent’s remaining claims and find them to be without merit. Concur — Carro, J. P., Milonas, Ellerin and Asch, JJ.